113 Ga. App. 715 (1966)
149 S.E.2d 530
TRICE, Administrator
v.
WILSON.
41798.
Court of Appeals of Georgia.
Argued February 9, 1966.
Decided May 6, 1966.
Rehearing Denied May 25, 1966.
*718 Harry A. Crawley, for appellant.
Owen J. Adams, for appellee.
JORDAN, Judge.
This is a case of first impression in this State and we have found but two cases from other jurisdictions in point. In Pickwick v. McCauliff, 193 Mass. 70 (78 N.E. 730), the Supreme Judicial Court of Massachusetts in a 1906 decision held that the principle of law that the release of one joint tortfeasor operates as a bar to recovery against other joint tortfeasors has no application in a case such as this since the Commonwealth or State was not legally answerable in tort to the plaintiff under the doctrine of sovereign immunity. The court in that case stated that, "What was received by the plaintiff from the commonwealth must be regarded therefore as in the nature of a gift or gratuity and not as something paid in satisfaction of an injury for which it was or might be liable according to established rules of law or of a claim made upon it by the plaintiff."
The Supreme Court of Tennessee in a 1961 decision (Schoenly v. Nashville Speedways, Inc., 208 Tenn. 107 (344 S.W.2d 349)), held on the other hand that an award of damages by the State Board of Claims to a party injured by the joint and concurrent negligence of a State employee and other defendants had the effect of a judgment of a court of law and that the payment of such award or judgment constituted a satisfaction of the plaintiff's claim and precluded the plaintiff from proceeding against the joint tortfeasors. The court in its opinion stated as follows: "It seems clear that since the State's employee Graham was a joint tort-feasor with defendants and that the State, but for its immunity from suit as a sovereign, would have also been jointly and severally liable with the others upon the doctrine of respondeat superior; and that since the Board of Claims allowed plaintiff compensation for his injuries, which was paid, that this was a satisfaction of his claim and a discharge of the other *719 joint tort-feasors, as held by the learned Trial Judge."
It is contended here by the defendant appellant that since Resolution Act No. 241 of the General Assembly recited that the payment to the plaintiff provided for therein "shall be in full and final satisfaction for any claim against the State arising as a result of the collision described and set forth in this Resolution," the plaintiff's acceptance of same constituted a release of the State and that by operation of law the defendant was also released from any liability arising out of the same collision under the principle of law that the release of one of several joint tort-feasors extinguishes the plaintiff's cause of action and relieves all jointly liable thereon. The plaintiff appellee contends on the other hand in accord with the decision of the Massachusetts court that since the State was not legally liable to the plaintiff because of the doctrine of sovereign immunity, its payment of compensation to her was purely voluntary and constituted a gift or gratuity which would not enure to the benefit of the defendant in any way.
1. The plaintiff is correct in her contention that the State was not legally answerable in tort for the negligence of its employee. The State of Georgia has never renounced its sovereign immunity from liability for the negligent or other tortious acts or conduct of its officers, agents or employees, and has not consented to be sued therefor. Roberts v. Barwick, 187 Ga. 691 (1 SE2d 713); National Dist. Co. v. Oxford, 103 Ga. App. 72 (118 SE2d 274). The injured party must look to the legislature and not the courts (Georgia Military Institute v. Simpson, 31 Ga. 273, 277), the payment of compensation to persons so injured being purely a matter of legislative grace based upon a strong moral obligation and equitable duty and not upon the assumption of legal liability. 172 A.L.R. 1407.
The State in recognition of its responsibilities in this regard has created a Claims Advisory Board (Ga. L. 1963, p. 624; Code Ann. §§ 47-504-47-510), the function of which is to receive notice of claims against the State, investigate them, hold hearings if necessary, and prepare statements of its findings, its determination of the merits of such claims and its recommendation as to the payment of the same for transmittal to the legislature *720 of this State. The law specifically provides, however, that the recommendations of this board shall be advisory only and are not binding in any way on the legislature in whose absolute discretion and good faith the ultimate determination of a claim rests.
The Claims Advisory Board is not, therefore, comparable to the Tennessee Board of Claims which is under a statutory duty to make no award or settlement "unless the facts found by said board of claims establish such a case of liability on the part of a department or agency of the State government as would entitle the claimant to a judgment in an action at law, if the State were amenable to such," (Tennessee Code Annotated § 9-812); but whose awards when made are supposed to constitute fair and adequate compensation for a claimant's injuries, and whose determinations have the finality of a judgment of a court of law. Schoenly v. Nashville Speedways, Inc., 208 Tenn. 107, supra.
Thus, while the State of Tennessee, like Georgia, has not renounced its sovereign immunity from suit, Tennessee, unlike Georgia, has established by statutory enactment a quasi-judicial body to determine and award fair and adequate compensation to injured parties. The legislature of this State has created no statutory guidelines to insure that fair and adequate compensation is paid to injured parties; its award of compensation is, as stated above, absolutely discretionary, ex parte in its determination, and based upon the State's moral obligation to answer for the torts of its employees and not upon any legal duty.
Under these circumstances, since the State was not jointly liable with its employee, the defendant's intestate, for the damages sustained by the plaintiff and since the State has not established any statutory guidelines to insure that parties in the position of the plaintiff receive fair and adequate compensation for their injuries, it is our opinion that, as contended by the plaintiff, the legal principle that the release of one of several joint tortfeasors extinguishes the plaintiff's cause of action and relieves all jointly liable thereon has no application here; and that the plaintiff's acceptance of whatever compensation the legislature chose to award her did not ipso facto constitute the full satisfaction of the damages sustained by her as a result of the negligence *721 of the defendant's intestate so as to extinguish her cause of action and bar the prosecution of this suit against the defendant. Indeed, the Resolution of the General Assembly under which the award was made, showed on its face that it was not intended as full compensation for the damages sustained by the plaintiff since it was recited therein that the present cash value of her husband's life was $39,227; yet only $12,500 was awarded to the plaintiff as damages for the wrongful death of her husband, the remaining compensation being awarded for items of damages which are not included in this action. The trial court did not err therefore in overruling the defendant's plea in bar.
2. The legislature of this State is under a constitutional mandate to make no donation or gratuity in favor of any person, corporation or association (Art. VII, Sec. I, Par. II of the Constitution; Code Ann. § 2-5402); and it is our opinion that, contrary to the contention of the plaintiff, it cannot be said that the compensation awarded to her was merely a gift or gratuity and made in violation of the Constitution of this State. Clearly, such award was intended as payment in part to the plaintiff for damages actually sustained by her as the proximate result of the tortious misconduct of a State employee committed in the course of his employment and was founded upon the strong moral obligation of the State to answer for such damages under the doctrine of respondeat superior. Accordingly, while the award was voluntary in the sense that it was not legally compellable under existing law, it was based upon a good consideration and was not merely a gift or gratuity.